UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2017 Date of Reporting Period: 12/31/2016 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2016 SHARES OR PRINCIPAL VALUE AMOUNT COMMON STOCKS 95.44% Consumer Discretionary - Automobiles & Components 1.12% 405,000 Gentex Corporation $ 7,974,450 Consumer Discretionary - Retailing 7.71% 185,000 CarMax, Inc. * 11,912,150 450,000 LKQ Corporation * 13,792,500 40,000 O'Reilly Automotive, Inc. * 11,136,400 46,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 11,727,240 135,000 Williams-Sonoma, Inc. 6,532,650 55,100,940 Consumer Discretionary - Services 5.79% 225,000 Dunkin' Brands Group, Inc. 1,799,000 45,000 Panera Bread Company Class A * 9,229,050 365,000 Service Corporation International 10,366,000 180,000 Starbucks Corporation 9,993,600 41,387,650 Consumer Staples - Food & Staples Retailing 1.11% 95,000 PriceSmart, Inc. 7,932,500 Consumer Staples - Food, Beverage & Tobacco 1.13% 52,500 Constellation Brands, Inc. - Class A 8,048,775 Consumer Staples - Household & Personal Products 0.68% 110,000 Church & Dwight Co., Inc. 4,860,900 Financials - Banks 2.96% 485,000 Huntington Bancshares Incorporated 6,411,700 120,000 SunTrust Banks, Inc. 6,582,000 150,000 Webster Financial Corporation 8,142,000 21,135,700 Financials - Diversified 6.53% 54,000 Affiliated Managers Group, Inc. * 7,846,200 110,000 Northern Trust Corporation 9,795,500 130,000 Raymond James Financial, Inc. 9,005,100 200,000 SEI Investments Company 9,872,000 135,000 T. Rowe Price Group, Inc. 10,160,100 46,678,900 Financials - Insurance 2.81% 90,000 Aon plc 10,037,700 81,917 Willis Towers Watson Public Limited Company 10,016,811 20,054,511 Health Care - Equipment & Services 11.65% 145,000 Cardinal Health, Inc. 10,435,650 52,500 Cooper Companies, Inc. (The) 9,183,825 90,000 Danaher Corporation 7,005,600 145,000 DaVita Inc. * 9,309,000 180,000 DENTSPLY SIRONA Inc. 10,391,400 130,000 ResMed Inc. 8,066,500 65,000 Teleflex Incorporated 10,474,750 82,500 Universal Health Services, Inc. - Class B 8,776,350 140,000 VCA Inc. * 9,611,000 83,254,075 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.68% 50,000 Alexion Pharmaceuticals, Inc. * 6,117,500 76,000 Celgene Corporation * 8,797,000 145,920 Quintiles IMS Holdings Inc. * 11,097,216 14,500 Regeneron Pharmaceuticals, Inc. * 5,322,805 78,920 Thermo Fisher Scientific Inc. 11,135,612 71,500 Vertex Pharmaceuticals Incorporated * 5,267,405 47,737,538 Industrials - Capital Goods 13.47% 237,500 AMETEK, Inc. 11,542,500 291,000 Fastenal Company 13,671,180 180,000 Fortive Corporation 9,653,400 205,000 Fortune Brands Home & Security, Inc. 10,959,300 130,000 IDEX Corporation 11,707,800 120,000 Nordson Corporation 13,446,000 75,000 Snap-on Incorporated 12,845,250 150,000 Westinghouse Air Brake Technologies Corporation 12,453,000 96,278,430 Industrials - Commercial & Professional Services 4.08% 373,443 IHS Markit Ltd. * 13,223,617 135,000 Robert Half International Inc. 6,585,300 115,000 Verisk Analytics, Inc. * 9,334,550 29,143,467 Industrials - Transportation 2.59% 100,000 C.H. Robinson Worldwide, Inc. 7,326,000 130,000 Old Dominion Freight Line, Inc * 11,152,700 18,478,700 Information Technology - Hardware & Equipment 3.18% 200,000 CDW Corporation 10,418,000 120,000 Harris Corporation 12,296,400 22,714,400 Information Technology - Semiconductors & Semiconductor Equipment 2.14% 32,500 Broadcom Limited 5,745,025 148,750 Microchip Technology Incorporated 9,542,313 15,287,338 Information Technology - Software & Services 17.11% 135,000 ANSYS, Inc. * 12,486,150 170,000 CDK Global, Inc. 10,147,300 110,000 Check Point Software Technologies Ltd. * 9,290,600 145,000 Fidelity National Information Services, Inc. 10,967,800 99,374 Fiserv, Inc. * 10,561,469 80,000 FleetCor Technologies, Inc. * 11,321,600 112,500 Global Payments Inc. 7,808,625 47,500 MercadoLibre, Inc. 7,416,650 110,000 Red Hat, Inc. * 7,667,000 295,000 Sabre Corporation 7,360,250 65,000 ServiceNow, Inc. * 4,832,100 255,000 Vantiv, Inc. - Class A * 15,203,100 110,000 Workday, Inc. * 7,269,900 122,332,544 Materials 3.08% 100,000 AptarGroup, Inc. 7,345,000 210,000 Axalta Coating Systems Ltd. * 5,712,000 170,000 Crown Holdings, Inc. * 8,936,900 21,993,900 Real Estate - Real Estate 1.65% 375,000 CBRE Group, Inc. * 11,808,750 TOTAL COMMON STOCKS 682,203,467 (cost $425,780,295) SHORT -TERM INVESTMENTS 4.56% Commercial Paper - 3.96% $ 2,000,000 AbbVie Inc. 01/03/17, 0.77% 2,000,000 2,725,000 Edison International 01/04/17, 0.75% 2,724,943 550,000 General Mills, Inc. 01/05/17, 0.88% 549,973 575,000 Marriott International, Inc. 01/09/17, 0.91% 574,913 1,625,000 Medtronic Global Holdings S.C.A. 01/09/17, 0.83% 1,624,775 1,525,000 Clorox Company (The) 01/10/17, 0.85% 1,524,748 1,000,000 Ford Motor Credit Company LLC 01/10/17, 0.70% 999,864 2,475,000 AstraZeneca PLC 01/11/17, 0.80% 2,474,560 1,775,000 Time Warner Inc. 01/12/17, 0.97% 1,774,570 1,250,000 Anheuser-Busch InBev Worldwide Inc. 01/13/17, 0.95% 1,249,670 2,500,000 Bell Canada 01/13/17, 0.99% 2,499,313 1,000,000 Campbell Soup Company 01/17/17, 0.85% 999,670 2,100,000 Harley-Davidson Financial Services, Inc. 01/18/17, 0.88% 2,099,230 1,500,000 McDonald's Corporation 01/19/17, 0.88% 1,499,413 2,000,000 McDonald's Corporation 01/25/17, 0.90% 1,998,900 1,000,000 McDonald's Corporation 01/26/17, 0.90% 999,425 1,000,000 Time Warner Inc. 02/07/17, 1.01% 999,018 1,150,000 Clorox Company (The) 02/09/17, 0.95% 1,148,877 550,000 Clorox Company (The) 02/16/17, 0.95% 549,361 28,291,223 Variable Rate Security - 0.60% 4,316,076 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.45% 4,316,076 TOTAL SHORT-TERM INVESTMENTS 32,607,299 (cost $32,607,299) TOTAL INVESTMENTS (cost $458,387,594) - 100.00% 714,810,766 LIABILITIES, NET OF OTHER ASSETS - 0.00% (9,069 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of December 31, 2016, investment cost for federal tax purposes was $458,512,645 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (7,547,294 ) Net unrealized appreciation $256,298,121 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2016 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 4,316,076 Level 2 - Commercial Paper 28,291,222 Level 3 - None - - Total $ (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 28, 2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: February 28, 2017
